DETAILED ACTION
	Claims 36, 45, 53, 54 are amended.
	 

Response to Arguments
	Applicants arguments and amendments filed on 8/30/22 have been fully considered however they are moot in view of new grounds of rejection, the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-38, 40-41, 43, 45-47, 49-50, 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Nation et al US (20030117958) and in further view of Husak et al US (20040260829).

(Currently Amended) Regarding claim 36, Nation et al teaches an apparatus (see Fig. 1, Link Layer) comprising: a network adapter (see Fig. 1, 112, Buffer Memory Storage Metrics) comprising: a packet processing pipeline configured to change a configuration associated with a queue based on an instruction generated by the packet processing pipeline based at least in part upon a packet (see Fig. 2, paragraphs [0056]-[0057], Upon receipt of such a packet related event as detected by element 204, element 206 next determines whether the detected event is a packet received event. If so, element 208 is next operable to decrement a count of available buffer space associated with the port on which the packet was received). Although Nation et al teaches the limitations above, they fail to explicitly teach flow control related scheduling as further recited in the claim.  Conversely Husak et al teaches such limitations; wherein: the configuration is to be changed so as to implement, at least in part, flow control-related scheduling based upon network element flow control data received by the network adapter (see paragraphs [0318]-[0325], configuration of a scheduler can be changed from active and inactive based upon an enqueue event received).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Nation with the use of flow control related scheduling as taught by Husak et al.  The motivation for this would have been to control traffic so that devices are not overwhelmed (see paragraph [0016]). 

Regarding claims 37 and 46, Nation et al teaches wherein the network adapter comprises an interface for a computing system to a network of one or more computers (see Fig. 1, link layer communicates with PHY device). 
Regarding claims 38 and 47 and 54, Nation et al teaches wherein the network adapter comprises one or more of: a forwarding element, router, or switch (see Fig. 1, Link Layer, common link layer devices are switches). 
Regarding claims 40 and 49, Nation et al teaches all the limitations of claims 36 and 45 which claims 40 and 49 respectively depend on.  However they fail to explicitly teach modifying a scheduler setting as further recited in the claims.  Conversely Husak et al teaches such limitations; wherein the configuration is to modify a scheduler setting associated with the queue (see paragraph [0266], schedulers can be configured to delay a stream of data).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Nation et al with the modifying of a scheduler as taught by Husak et al.  The motivation for this would have been to control traffic so that devices are not overwhelmed (see paragraph [0016]).
Regarding claims 41 and 50, Husak et al further teaches wherein the scheduler setting comprises a rate at which packets are scheduled for dequeuing from the queue (see paragraph [0266], the dequeing service rate can be configured to be no greater than a specified maximum rate over a given time period).
Regarding claims 43 and 52, Nation et al teaches wherein the configuration changes a priority level associated with the queue (see paragraph [0018], The storage metric information may be used by the modified flow control logic to algorithmically make decisions as to which ports (or pools) should be reprioritized such that: buffers are not overrun, all traffic progresses, and all flow control contracts and commitments are met).
(Currently Amended) Regarding claim 45, Nation et al teaches a method comprising: at a data plane of a network adapter, change a configuration associated with a packet queue based on an instruction generated by the packet processing pipeline based at least in part upon (see Fig. 2, paragraphs [0056]-[0057], Upon receipt of such a packet related event as detected by element 204, element 206 next determines whether the detected event is a packet received event. If so, element 208 is next operable to decrement a count of available buffer space associated with the port on which the packet was received). Although Nation et al teaches the limitations above, they fail to explicitly teach flow control related scheduling as further recited in the claim.  Conversely Husak et al teaches such limitations; wherein: the configuration is to be changed so as to implement, at least in part, flow control-related scheduling based upon network element flow control data received by the network adapter (see paragraphs [0318]-[0325], configuration of a scheduler can be changed from active and inactive based upon an enqueue event received).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Nation with the use of flow control related scheduling as taught by Husak et al.  The motivation for this would have been to control traffic so that devices are not overwhelmed (see paragraph [0016]).
(Currently Amended) Regarding claim 53, Nation et al teaches a computer-readable medium comprising instructions stored thereon, that if executed by one or more processors of a packet processing pipeline, cause the one or more processors to perform operations comprising: change a configuration associated with a queue based on an instruction generated by the packet processing pipeline based at least in part upon a packet (see Fig. 2, paragraphs [0056]-[0057], Upon receipt of such a packet related event as detected by element 204, element 206 next determines whether the detected event is a packet received event. If so, element 208 is next operable to decrement a count of available buffer space associated with the port on which the packet was received). Although Nation et al teaches the limitations above, they fail to explicitly teach flow control related scheduling as further recited in the claim.  Conversely Husak et al teaches such limitations; wherein: the configuration is to be changed so as to implement, at least in part, flow control-related scheduling based upon network element flow control data received by the network adapter (see paragraphs [0318]-[0325], configuration of a scheduler can be changed from active and inactive based upon an enqueue event received).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Nation with the use of flow control related scheduling as taught by Husak et al.  The motivation for this would have been to control traffic so that devices are not overwhelmed (see paragraph [0016]).


Claims 39 and 48 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Nation et al US (20030117958) in view of Husak et al US (20040260829) and in further view of Malloy et al US (20180157514).
(Currently Amended) Regarding claims 39 and 48 and 55, Nation et al and Husak et al teach all the limitations of claim 36 and 45 and 53 from which claims 39 and 48 and 55 respectively depend on.  However they fail to explicitly teach a match action unit as further recited in the claims.  Conversely Malloy et al teaches such limitations; wherein the packet processing pipeline comprises at least one match-action unit (MAU) and the MAU is to cause storage of the instruction in association with packet data associated with the packet (see paragraph [0057], MAU matches packets and stores a copy of the packet along with destination instructions in the packet).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Nation et al and Husak et al with the use of an MAU as taught by Malloy et al.  The motivation for this would have been to improve data throughput in a network (see paragraph [0010]).
(Currently Amended) Regarding claims 48 and 55, Nation et al and Husak et al teach all the limitations of claim 36 and 45 and 53 from which claims 39 and 48 and 55 respectively depend on.  However they fail to explicitly teach a match action unit as further recited in the claims.  Conversely Malloy et al teaches such limitations; wherein the packet processing pipeline comprises at least one match-action unit (MAU) and the MAU is to cause storage of the instruction (see paragraph [0057], MAU matches packets and stores a copy of the packet along with destination instructions in the packet).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Nation et al and Husak et al with the use of an MAU as taught by Malloy et al.  The motivation for this would have been to improve data throughput in a network (see paragraph [0010]).


Claims 44 and are rejected under 35 U.S.C. 103 as being unpatentable over Nation et al US (20030117958) in view of Husak et al US (20040260829) and in further view of Grant et al US (20050005021).
Regarding claim 44, Nation and Husak teach all the limitations of claim 36 from which claim 44 depends on.  However they fail to explicitly teach ingress and egress pipelines as well as a traffic manager as further recited in the claim.  Conversely Grant et al teaches such limitations; wherein the packet processing pipeline comprises a plurality of ingress pipelines and a plurality of egress pipelines, and the network adapter comprises a traffic manager (see paragraph [0031] and [0032]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Nation and Husak with the use of an ingress and egress pipelines as well as a traffic manager as taught by Grant et al.  The motivation for this would have been for improved techniques for communicating information between a link layer device and a physical layer device (see paragraph [0006]).

Claims 42 and 51 and are rejected under 35 U.S.C. 103 as being unpatentable over Nation et al US (20030117958) in view of Husak et al US (20040260829) and in further view of Sun US (9413664).  
Regarding claims 42 and 51, Nation and Husak teach all the limitations of claim 36 and 45 from which claims 42 and 51 respectively depend on.  However they fail to explicitly teach pausing or resuming of a packet dequeing as further recited in the claims.  Conversely Sun teaches such limitations; wherein the configuration comprises a pause or resume of packets for dequeuing from the queue (see column 14 lines 24-34).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Nation and Husak with the resuming of a dequeing of packets as taught by Sun.  The motivation for this would have been to create an efficient system of streaming data in a network.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478